Citation Nr: 0528100	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  04-18 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a knee disorder. 

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Attorney 
at Law


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The veteran served on active duty from July 1972 to January 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, wherein the RO determined that new and 
material evidence has not been received to reopen a claim for 
service connection for a back disorder.  The veteran 
disagreed with the RO's determination, and this appeal 
ensued.  This appeal also stems from March 2003 and October 
2004 rating actions, wherein the RO found that new and 
material evidence had not been received to reopen claims for 
service connection for knee and acquired psychiatric 
disorders, respectively.  

The Board notes that evidence was received within ninety days 
of the veteran's appeal being certified to the Board in June 
2005, and that the veteran included a waiver statement which 
would permit the Board to initially review this new evidence.  
Thus, a remand to the RO is not required.  See 38 C.F.R. § 
20.1304 (2004). 


FINDINGS OF FACT

1.  By an October 1991 decision, the Board found that new and 
material evidence had not been submitted to reopen previously 
denied claims for service connection for a back disorder and 
an acquired psychiatric disorder. 

2.  Evidence added to the record since the October 1991 Board 
decision, when viewed in conjunction with the evidence 
previously of record, is not so significant that it must be 
considered in order to fairly decide the merits of the 
underlying claim for service connection for a back disorder.

3.  Evidence added to the record since the October 1991 Board 
decision is new, but it does not relate to unestablished 
facts necessary to substantiate a claim for service 
connection for an acquired psychiatric disorder. 

4.  By a March 1981 rating action, the RO denied a claim of 
service connection for a knee disorder.  The appellant was 
provided notice of the decision and of his appellate rights.  
He did not complete an appeal. 

5.  Evidence added to the record since the March 1981 rating 
decision is new, but it does not relate to unestablished 
facts necessary to substantiate a claim for service 
connection for a knee disorder. 


CONCLUSIONS OF LAW

1.  An October 1991 decision whereby the Board found that new 
and material evidence had not been received to reopen 
previously denied claims for service connection for a back 
disorder and an acquired psychiatric disorder is final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2004).

2.  Evidence received since the October 1991 Board decision 
is not new and material; the claims for service connection 
for back and acquired psychiatric disorders are not reopened.  
38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 
38 C.F.R. § 3.156 (2001); 38 C.F.R. § 3.156 (2004).

3.  A March 1981 decision whereby the RO denied a claim for 
service connection for knee disorder, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 
(2004); 38 C.F.R. § 19.118 (1980).  

4.  Evidence received since the unappealed March 1981 
decision is not new and material; the claim for service 
connection for a knee disorder is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Laws and Regulations

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in a current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  To establish a showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim. 
38 C.F.R. § 3.303 (2004).

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1110 (West 2002); 
VAOPGCPREC 3-2003.  A pre-existing disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progression of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2004).

In addition, certain chronic diseases, such as arthritis and 
psychosis, may be presumed to have been incurred or 
aggravated during service if the disorder becomes manifest to 
a compensable degree within one year of separation from 
qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

New and material evidence is defined differently depending on 
when a claim to reopen was filed.  For claims filed prior to 
August 29, 2001, new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The amended definition of new and material evidence only 
applies to a claim to reopen received on or after August 29, 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  In this instant 
appeal, the new definition of new and material evidence 
applies to the veteran's petitions to reopen his claims for 
service connection for knee and acquired psychiatric 
disorders because they were received at the RO in November 
2002 and March 2004 (see VA Form 21-4142, Statement in 
Support of Claim, received by the RO in November 2002, and 
March 2004 written argument, submitted by the veteran's 
attorney to the RO), respectively.  

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, related to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2004).

The newly presented evidence need not be probative of all the 
elements required to award the claim but the evidence must 
tend to prove the merits of the claim as to each essential 
element that was a specified basis for the last final 
disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Evidence that is merely cumulative of other evidence 
in the record cannot be new and material even if that 
evidence had not been previously presented to the Board.  
Anglin v. West, 203 F.3d 1343 (2000).  The evidence that is 
considered to determine whether new and material evidence has 
been received is the evidence received since the last final 
disallowance of the veteran's claim on any basis.  Evans, 
supra.  Since the RO's March 1981 and Board's October 1991 
decisions are final determinations and were the last 
decisions to address the issues of entitlement to service 
connection for knee, back and acquired psychiatric disorders, 
the evidence that is considered to determine whether new and 
material evidence has been received is the evidence that has 
been received following those decisions.  

The evidence received subsequent to a prior final decision is 
presumed credible for the purposes of reopening the veteran's 
claim, unless it is inherently false or untrue, or is beyond 
the competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510 (1992).  

II.  Analysis

Back Disorder 

An October 1991 Board decision denied a claim for service 
connection for a back disorder.  That decision is a final 
determination.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§ 20.1100 (2004).  In denying the claim, the Board determined 
that the veteran's pre-existing L5 laminectomy and spinal 
fusion had not been permanently aggravated during his active 
service.  

Evidence that was of record at the time of the Board's 
October 1991 denial included pre-service private medical 
records reflecting that the veteran had had a L5 laminectomy 
and spinal fusion in May 1971.  Upon enlistment into service 
in July 1972, the veteran's spine was found to have been 
"normal."  (see July 1972 enlistment examination report).  
On a July 1972 Report of Medical History, the veteran denied 
having had back pain.   X-rays of the lumbar spine, performed 
in March 1973, showed sacralization at L5, probably 
asymmetrical and (probable) resection at posterior 
(illegible) spinous processes at L3-5.  There was sclerosis 
at the right pars interarticularis at L5 and possible 
spondylolysis, which was only found on the right.  That same 
month, the veteran was placed on a permanent physical profile 
because of spondylolysis of the spine.  He was instructed not 
to perform any crawling, stooping, running, jumping, or 
prolonged standing or marching.  In October 1973, the veteran 
suffered a mild back strain after he fell off a ladder.  A 
November 1973 discharge examination report reflects that the 
examining physician had found the veteran's spine to be both 
"normal" and "abnormal."  In this regard, the examiner 
noted that the veteran had undergone a laminectomy and lumbar 
spine fusion in 1971.  On a November 1973 Report of Medical 
History, the veteran indicated that he had back pain.  

Also of record at the time of the Board's October 1991 
decision were private and VA treatment and hospitalization 
reports, dated from February 1979 to September 1986, 
reflecting that the veteran complained of back pain.  Upon 
evaluation by VA in October 1981, the examiner entered a 
diagnosis of status-post spondylolysis with herniated nucleus 
pulposus and laminectomy L5.  

Thereafter, in a statement, received by the RO in February 
2001, the veteran requested that his claim for service 
connection for a back disorder be reopened.  Evidence added 
to the record since the October 1991 Board decision includes 
VA and private medical records, dated from May 1971 to 
December 2004, and statements from the veteran, his service 
comrade, sister, and friends.  Although the VA and private 
medical evidence added to the record since the October 1991 
Board decision is new (with the exception of private medical 
records, dated in May and June 1971), because it was not 
previously of record at the time of the October 1991 Board 
decision, it is not material.  In this regard, the evidence 
received after the October 1991 decision shows that that the 
veteran complained of back pain after lifting heavy items and 
falling on a bus (see VA outpatient reports, dated in 
September 1991 and March 1992).  However, none of these 
reports shows that the veteran's pre-existing back disorder 
was aggravated beyond its normal progression during service, 
or otherwise relates any current back disability to the 
veteran's period of military service.  

Accordingly, the Board must conclude that none of the medical 
evidence added to the record since October 1991 is so 
significant, alone or in combination with the old evidence, 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for a back 
disorder.  In short, it does not tend to prove any salient 
matter not already shown in October 1991.

Finally, the veteran's assertions and statements of his 
sister, friends and fellow service mate that his preexisting 
back disorder was permanently aggravated by service are 
essentially redundant or cumulative of those before the Board 
in October 1991, and are not new evidence.  In short, the 
evidence received since the Board's October 1991 decision 
does not tend to support the veteran's claim in any matter 
that was not already shown previously.  Consequently, the 
Board concludes that new and material evidence has not been 
submitted since the October 1991 Board decision that denied 
service connection for a back disorder.  Thus, the claim has 
not been reopened.

Knee Disorder

As noted above, in a March 1981 decision, the RO denied 
service connection for a knee disorder.  In that decision, 
the RO concluded that a knee disorder was not shown during or 
at separation from service.  The RO noted that a post-service 
private medical report, dated in February 1979, indicated 
that the veteran had undergone surgery on his right knee in 
1977.  Thus, the RO denied the veteran's claim for service 
connection for a knee disorder as there was no medical 
evidence that the veteran had a knee disorder that was either 
incurred in or aggravated by military service.  

Evidence that was of record at the time of the RO's March 
1981 included his service medical records, which are devoid 
of any subjective complaints or clinical findings of any knee 
(right or left) pathology.  Also of record at the time of the 
March 1981 decision was a February 1979 private medical 
report, reflecting that in or around 1977, the veteran had 
undergone surgery on his right knee.  

Thereafter, in November 2002, the veteran attempted to reopen 
his claim for service connection for a knee disorder (see VA 
Form 21-4142, Statement in Support of Claim, received by the 
RO in November 2002).  Evidence added to the record since the 
March 1981 decision includes numerous VA and private clinical 
reports, dated from October 1981 to August 2004, and 
statements, submitted by the veteran, his sister, service 
comrade, and friends.  While the VA and private clinical 
reports are new because they were not previously of record at 
the time of the March 1981 RO decision, they are not 
material.  In this regard, these reports do not relate to any 
unestablished fact necessary to substantiate the claim for 
service connection for a knee disorder because they do not 
show that the veteran currently has any knee (right or left) 
pathology that is etiologically related to his active 
service.  The veteran's assertions of having a knee (right or 
left) disorder as a result of service are essentially 
redundant or cumulative of those before the RO in March 1981, 
and are not new and material evidence.  Consequently, the 
Board concludes that new and material evidence has not been 
submitted since the March 1981 RO decision that denied 
service connection for a knee disorder.  Thus, the claim has 
not been reopened.

Psychiatric Disorder

An October 1991 Board decision denied a claim for service 
connection for an acquired psychiatric disorder.  That 
decision is a final determination.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2004).  In denying the claim, the Board determined that the 
evidence failed to demonstrate that any psychiatric disorder 
was related to any incident of service origin. 

Evidence of record at the time of the Board's October 1991 
decision included the veteran's service medical records, 
reflecting that at discharge, the examining physician noted 
that the veteran had suffered from depression and nervousness 
(see Report of Medical History, dated in November 1973).  A 
mental status evaluation was essentially "normal."  There 
was no evidence of psychiatric impairment.  

Also of record at the time of the October 1991 decision were 
private and VA treatment and hospitalization reports, dated 
from February 1979 to September 1986, reflecting that the 
veteran had been diagnosed as having personality and 
adjustment disorders and continuous alcohol abuse (see VA 
treatment and hospitalization reports, dated from January to 
September 1983). 

Thereafter, in a March 2004 statement to the RO, the 
veteran's attorney attempted to reopen the appellant's claim 
for an acquired psychiatric disorder.  Evidence added to the 
record since the October 1991 Board decision includes VA and 
private medical records, dated from May 1971 to December 
2004, and statements from the veteran, his service comrade, 
sister, and friends.  Although the VA and private medical 
evidence added to the record since the October 1991 Board 
decision is new (with the exception of private medical 
records dated in May and June 1971), because they were not 
previously of record at the time of the October 1991 Board 
decision, they are not material.  In this regard, these 
reports do not relate to unestablished facts necessary to 
substantiate the claim for service connection for an acquired 
psychiatric disorder because they do not show that the 
veteran currently has an acquired psychiatric disorder that 
is etiologically related to service or that a psychosis was 
manifested to a compensable degree within a year of discharge 
from service.  The veteran's assertions of having an acquired 
psychiatric disorder as a result of service are essentially 
redundant or cumulative of those before the Board in October 
1991, and are not new and material evidence.  The evidence 
received since the Board denial does not tend to support the 
veteran's claim in any matter that was not already shown 
previously.  Consequently, the Board concludes that new and 
material evidence has not been submitted since the October 
1991 Board decision that denied the claim to reopen service 
connection for an acquired psychiatric disorder.  Thus, the 
claim has not been reopened.

III.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

There is no evidence or information needed to complete the 
claims.  The veteran has submitted the necessary information 
to show that he is seeking to reopen his previously denied 
claims of service connection for back, knee and acquired 
psychiatric disorders. 

The veteran submitted his claims to reopen in February 2001, 
November 2002 and March 2004.  In February and July 2004, the 
RO wrote to the veteran and notified him of the 
evidence/information needed to reopen his claims and 
establish service connection.  The veteran was advised of 
what VA would do to assist him in the development of his 
claims and what he should do in support of his claims.  He 
was told that he could submit any other information or 
evidence in support of his claims or identify the same and 
request the RO's assistance in obtaining the 
information/evidence.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to reopen his claims for service connection.  
The veteran was specifically told what was required of him 
and what VA would do.  Consequently, the Board finds that no 
additional notice is required under the provisions of 
38 U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. § 
3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  (Although the notices required by the VCAA may not 
have been provided until after the RO adjudicated the 
appellant's claims, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159 (c)(1)-(3), the Board notes that as for the 
applications to reopen, even the VCAA recognizes that VA has 
limited obligations until after a claim is reopened.  The 
veteran has been given opportunity to submit new and material 
evidence and VA has assisted where appropriate, such as 
securing VA medical records identified by the appellant in 
support of his claims.  Consequently, the Board finds that 
the RO has fulfilled its duty to assist under the VCAA.


ORDER

The application to reopen a claim of entitlement to service 
connection for a back disorder is denied.

The application to reopen a claim of entitlement to service 
connection for a knee disorder is denied.

The application to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


